Denied June 29, 1920.
Petition for Rehearing.
(190 Pac. 726.)
On petition for rehearing. Denied.
Mr. D. W. Sheehan, for the petition.

Mr. A. S. Cooley, contra.

BENSON, J
The defendant has presented a petition for rehearing in this case, wherein it is very earnestly contended that the conclusions reached in the original opinion herein are not justified by the evidence. We have therefore made a careful review of the record, and the result is that our former opinion is confirmed thereby. It is true that many years ago there was some sort of an agreement between the plaintiff and defendant’s predecessor in interest whereby arbitrators made a division of the waters of the stream, but defendant’s predecessor found that the water so allotted to him was so inadequate as to be valueless, and was abandoned more than ten years prior to -the commencement of this suit. The petition for rehearing is therefore denied.
Affirmed. Rehearing Denied.